DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Rejection is in response to the Applicant’s amendment received on 5/20/2022, in response to the Non-Final Action mailed on 12/22/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzaki et al (US 2021/0080829 A1).
For claim 1 and 17-18 Fukuzaki et al teach a model material composition, comprising a polymerizable compound, a photo-polymerization initiator and a siloxane compound having one polymerizable group per molecule, the siloxane compound having a number average molecular weight of 300 to 10,000 (see abstract; [0019]-[0163]).
Fukuzaki et al teach all the limitation including irradiating to form the component ([0019]), except comprising siloxane in an amount 0.0005 to 5% by mass, with respect to a total mass of the model material composition and active energy ray in a wavelength of 320 to 410 at an accumulated light amount of 300 mJ/cm2 o more per layer to cure the model material composition.  It is noted that since Fukuzaki et al provides suggestion as use defined amount of siloxane (as per [0037]-[0100][0104],see example 3-9) and optimize the active energy based on the layer thickness, thus optimizing the value to the claimed amount of siloxane  and energy applied would have been obvious in order to produce desired type of articles having desired optical effect (see [0002]-[0003]), since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). 
Claims 2  pertains to use of the composition such as composition drips and lands on a cured article …and this is given little patentable weight as claim 1 pertains to strictly composition. If Applicant intends to claim method of using the composition, such must be specifically claim as independent claim.
In regards to claim 3, Fukuzaki et al further teach wherein the polymerizable group in the siloxane compound is methacryloyl group or vinyl group (see [0021]).
In regards to claim 5, which pertains to functional property of the model material composition having surface tension 24 to 30 nM/m. It is noted that since Fukuzaki et al  teach all the materials/composition as claimed, thus it would have the same properties as claimed, because similar chemical compounds (polymers) will have similar properties (see MPEP 211.01 which teaches - "Products of identical chemical composition
cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 199o)).
As for claims 6-15, Fukuzaki et al further teach wherein the siloxane compound having the polymerizable group at one end thereof …and similar functional group as in claim 7 and wherein the polymerizable compound comprises a mono-functional ethylenically unsaturated monomer (A) or poly-functional ethylenically unsaturated   monomer and an oligomer (C) in an amount of 50% or less (see [0019]-[0163], it is noted that [0047]-[0048]  and onward discloses polyfunctional materials as claimed and ratio/amount); it is noted that same material would have similar properties such as SP value as claimed, and further teaches comprising coloring agent (see [0110]); and support material (see [0131] support material as substrate).

Fukuzaki et al provides suggestion as use defined amount of siloxane (as per [0037]-[0100][0104] 
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Response to Arguments
Applicant's arguments filed 5/20/2022 have been fully considered but they are not persuasive. 
Regarding claims 1-15 and 17-18, the Applicant mainly argued that Fukuzaki fails to teach the feature “the model material composition comprises the siloxane compound in an amount of 0. 0005 to 5% by mass with respect to a total mass of the model material composition” and applicant’s argument is considered and is not found persuasive. 
Examiner’s response: claim 1 as written is broad, which requires a model material composition for shaping a model…including wherein the siloxane compound has a number average molecular weight of 300 to 10,000 and wherein the model material composition comprises the siloxane compound in an amount of 0. 005 to 5% by mass, with respect to a total mass of the model material composition. 
Fukuzaki et al teach a model material composition, comprising a polymerizable compound, a photo-polymerization initiator and a siloxane compound having one polymerizable group per molecule, the siloxane compound having a number average molecular weight of 300 to 10,000 (see abstract; [0019]-[0163]).
Additionally, [0069]  --  Fukuzaki et al teach siloxane compound (E) having an oxetanyl group is preferably 10 wt% or less, more preferably 6 wt% or less, still more preferably 5 wt% or less from the viewpoint of improving the hardness and glass surface strength of the cured film. In a different example, a different amount of siloxane is used ([0134]). Thus, with such being said, there is sufficient suggestion or motivation to modify Fukuzaki et al based on the desired functionality in the final product required. 
Additionally, there is no novelty in the composition, as additional search provided below, Rantala et al (US 2019/0061236 A1) teaches [0082] The weight ratio between siloxane polymer and filler is between 100:0 to 5:95 depending of the final use of the product.  The ratio between siloxane polymer and cross-linking silicon or non-silicon based resin or oligomer is between 100:0 to 75:25. The amount of curing agent calculated from siloxane polymer amount is from 0.1 to 20%.  The amount of adhesion promoter based on total amount of formulation is from 0 to 10%.  The amount of antioxidant based on total weight of the formulation is from 0 to 5%. 
Therefore, applicant’s argument are not found persuasive and rejection is maintained.
Applicant then argued the use of the material which is not found persuasive as intended use of the material is given little patentable weight for composition claim. A composition can be used in any shaping processes and not only material jetting process as argued. It is noted that claim 1 as written pertains to “a model material composition for shaping a model…” and using in a specific shaping is intended use as claim recites “for shaping”. Applicant’s claim 1 is not written as –a method for shaping – but only pertains to a composition that can be used in any shaping process. Therefore, the remainder of the arguments are not found persuasive as well. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rantala et al (US 2019/0061236 A1) teaches [0082] The weight ratio between siloxane polymer and filler is between 100:0 to 5:95 depending of the final use of the product.  The ratio between siloxane polymer and cross-linking silicon or non-silicon based resin or oligomer is between 100:0 to 75:25. The amount of curing agent calculated from siloxane polymer amount is from 0.1 to 20%.  The amount of adhesion promoter based on total amount of formulation is from 0 to 10%.  The amount of antioxidant based on total weight of the formulation is from 0 to 5%. 
Additionally, see US 2003/0064232 A1 for siloxane composition, or US 2017/0152419 A1.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743